DETAILED ACTION
Election/Restrictions
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 further lacks written description for “a certain period of time”.  The specification does not disclose the duration of the certain period of time.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite for reciting “calculating the number of specific element metal fine particles contained in the sample solution from the number of specific element metal fine particles 20obtained from the detector by introducing a sample solution to be measured into the torch section from the sample introduction section for a certain period of time, and the transmission efficiency of the sample spray chamber” because it is unclear whether the transmission efficiency of the sample spray chamber is used in the calculation or if the comma is indicating the start of a new limitation not related to the calculation step.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (herein AAPA, cited from the instant pre-grant publication) in view of Taniguchi (JP2016061574) (copy of publication and machine translation submitted herewith) in view of Kawabata et al. (US pgPub 2010/0276019) in view of Schaumloffel et al. (US pgPub 2009/0014640).
Regarding claim 1, AAPA teaches a method for analyzing metal fine particles in liquid by use of an inductive coupling plasma mass spectrometer ([0002]) comprising: 
a sample storage section (fig. 1, 101) for storing a sample solution to be measured ([0003]); 
a sample introduction section having a sample nebulizer (102) and a sample spray chamber (103); 
a torch section (104) for ionizing the sample by forming a plasma ([0003]); 
an interface (105) section for taking ions from the plasma ([0003]); 
a mass analysis section (106) for separating ions ([0003]); and 
a detection section (107) for detecting the separated ions ([0003]), 
wherein the inductive coupling plasma mass spectrometer is provided with a standard solution introduction apparatus comprising a standard solution storage unit for storing a standard solution containing a specific element in a known concentration ([0006], wherein the standard solution having a metal having a concentration of 10---^6 particles per mL), suctioning and discharging the standard solution (inherent to transport standard to nebulizer and torch), and a standard solution introduction passage (inherent to introduce standard solution to nebulizer and torch) introduce the standard solution into the torch section from the solution introduction unit ([0006] and figure 1), and a standard solution sensitivity value that is a specific element weight per standard solution signal intensity count is determined based on a standard solution signal intensity obtained from a detector ([0006], note weight sensitivity value weight of metal fine particles is divided by the signal intensity) and a physical amount of the introduced specific element ([0006], 1,000 particles introduced), and a particle diameter value of metal fine particles of the specific element is calculated ([0006] “particle diameter of metal fine particles in the sample solution can be calculated”) from a sample solution 
AAPA differs from the claimed invention by not disclosing a syringe pump for suctioning and discharging the standard solution, and a solution introduction unit having a standard solution nebulizer and a standard solution spray chamber that are supplied with the standard solution, a standard solution introduction passage for introducing the standard solution flowing out from the standard solution spray chamber is connected to a flow passage connecting the sample introduction section to the torch section the standard solution is directly supplied to the standard solution nebulizer.
However, Taniguchi teaches a pump (fig. 1, 68) for suctioning and discharging the standard solution ([0012]), and a solution introduction unit having a standard solution nebulizer (62) and a standard solution spray chamber (63) that are supplied with the standard solution (S’), a standard solution introduction passage for introducing the standard solution flowing out from the standard solution spray chamber (passage from 63 to torch channels) is connected to a flow passage (channel between 11/14) connecting the sample introduction section (30) to the torch section (10) the standard solution is directly supplied to the standard solution nebulizer (S’ is directly supplied to 63).

Since both inventions are directed to supplying a standard and a sample to the torch, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the two nebulizers and spray chambers because it would efficiently supply the standard and the sample because the torch would not have to be disconnected from the standard and reconnected to the sample supply after the standard was analyzed.  Moreover, separate supplies reduce risk of contamination between the standard and the sample and reduce downtime since passages are not shared and would not have to be cleaned.
The combined device differs from the claimed invention because Taniguichi teaches the pump is a peristaltic pump ([0027]).
However, Kawabata teaches substituting a peristaltic pump for a syringe pump ([0038]).
Since both inventions are directed towards a pump to supply a standard, it would have been obvious to one of ordinary skill in the art to substitute the peristaltic pump of Taniguchi for the syringe pump of Kawabata because the syringe pump may be far more precisely adjusted for a small quantity ([0038]) improving the dispensing of the standard.
The combined device further differs from the claimed invention by not disclosing 
the standard solution nebulizer at a flow rate of 3 µL/min or less.

	However, Schaumloffel et al. teaches a nebulizer (fig. 1) operating at a flow rate of 3 µl/min or less ([0016]).

Since both inventions are directed towards nebulizers, it would have been obvious to one of ordinary skill in the art to modify the standard solution nebulizer to operate at a flow rate of 3 µL/min or less because it would allow for 100% transport of a liquid effluent to be analyzed into the plasma torch ([0008]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881